Gary E. Miller, M.D. Commissioner Texas Department of Mental Health and Mental Retardation P.O. Box 12668 Austin, Texas 78711
Re: Whether House Bill No. 72, Acts 1984, 68th Leg., ch. 28, is applicable to teachers employed by the Texas Department of Mental Health and Mental Retardation
Dear Dr. Miller:
You ask whether certain provisions of the Texas Education Code apply to teachers employed by the Texas Department of Mental Health and Mental Retardation. You refer specifically to the various teacher testing and certification requirements and to the career ladder salary supplements established by House Bill No. 72 of the Sixty-eighth Legislature. Acts 1984, 68th Leg., 2nd C.S., ch. 28, at 269.
Section 1.04 of the Education Code sets forth the applicability of its provisions, in part, as follows:
  (b) This code shall not apply to those facilities and institutions under the control and direction of the Texas Department of Mental Health and Mental Retardation . . . except as specifically provided in Subchapter E of Chapter 30 of this code [footnote omitted] and in Section 16.104 of this code.
Neither subchapter E of chapter 30 nor section 16.104 relate to the testing and certification requirements or to the career ladder salary supplements established by House Bill No. 72. House Bill No. 72 effected a minor change in subsection (c) of section 1.04 but left subsection (b) intact.
Consequently, we believe that the plain import of section 1.04(b) is that the amendments to the Education Code from House Bill No. 72, which relate to teacher training and certification and to career ladder salary supplements, do not apply to teachers employed in the facilities and institutions under the control and direction of the department.
 SUMMARY
The amendments to the Texas Education Code added by House Bill No. 72 of the Sixty-eighth Legislature that relate to teacher training and certification and to career ladder salary supplements do not apply to teachers employed by the facilities and institutions under the control and direction of the Texas Department of Mental Health and Mental Retardation.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Jack Hightower First Assistant Attorney General
  Mary Keller Executive Assistant Attorney General
  Robert Gray Special Assistant Attorney General
  Rick Gilpin Chairman, Opinion Committee
  Prepared by Jennifer Riggs Assistant Attorney General